Case 2:19-cv-00257-JRG Document 1 Filed 07/29/19 Page 1 of 19 PageID #: 1



                        UNITED STATES DISTRICT COURT
                      IN THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


OYSTER OPTICS, LLC,
                                                   C.A. No. 2:19-cv-257
               Plaintiff,

        v.                                         JURY TRIAL DEMANDED

INFINERA CORPORATION,
CORIANT (USA) INC., CORIANT
NORTH AMERICA, LLC, and
CORIANT OPERATIONS, INC.,

               Defendants.


                   COMPLAINT FOR PATENT INFRINGEMENT


        This is an action for patent infringement arising under the Patent Laws of the United

 States of America, 35 U.S.C. § 1 et seq. in which Plaintiff Oyster Optics (“Plaintiff” or

 “Oyster”) makes the following allegations against Defendant Infinera Corporation

 (“Infinera”) and Defendants Coriant (USA) Inc., Coriant North America, LLC, and Coriant

 Operations, Inc. (collectively “Coriant Defendants” and together with Infinera the

 “Defendants”):

                                         PARTIES

        1.     Oyster Optics, LLC is a Texas company, and has a place of business at

 11921 Freedom Drive, Suite 550, Reston, VA 20190.

        2.     On information and belief, Infinera Corporation is a Delaware corporation

 with its principal place of business at 140 Caspian Court, Sunnyvale, CA 94089-1000.

 Infinera can be served through its registered agent, Corporation Service Company DBA

 CSC-Lawyers INCO, 211 E. 7th Street, Suite 620, Austin, TX 78701. On information and


                                             1
Case 2:19-cv-00257-JRG Document 1 Filed 07/29/19 Page 2 of 19 PageID #: 2



 belief, Infinera product(s) power CyrusOne’s Texas Internet Exchange (IX), the first

 statewide IX in the United States.

         3.     On information and belief, Coriant (USA) Inc. is a Delaware corporation.

 Coriant (USA) Inc. can be served through its registered agent, National Registered Agents,

 Inc., at 1999 Bryan St., Ste. 900, Dallas, TX 75201. On information and belief Coriant

 (USA) Inc. has been indirectly owned by Infinera since October 1, 2018.

         4.     On information and belief, Coriant North America, LLC. is a Delaware

 corporation. Coriant North America LLC can be served through its registered agent,

 National Registered Agents, Inc., at 1999 Bryan St., Ste. 900, Dallas, TX 75201. On

 information and belief Coriant North America LLC has been indirectly owned by Infinera

 since October 1, 2018.

         5.     On information and belief, Coriant Operations, Inc. is a Delaware

 corporation. Coriant Operations, Inc. can be served through its registered agent, National

 Registered Agents, Inc., at 1999 Bryan St., Ste. 900, Dallas, TX 75201. On information

 and belief Coriant Operations, Inc. has been indirectly owned by Infinera since October 1,

 2018.

                             JURISDICTION AND VENUE

         6.     This action arises under the patent laws of the United States, Title 35 of the

 United States Code. This Court has original subject matter jurisdiction pursuant to 28

 U.S.C. §§ 1331 and 1338(a).

         7.     This Court has personal jurisdiction over Defendants in this action because

 each Defendant has committed acts within the Eastern District of Texas giving rise to this

 action and has established minimum contacts with this forum such that the exercise of




                                              2
Case 2:19-cv-00257-JRG Document 1 Filed 07/29/19 Page 3 of 19 PageID #: 3



 jurisdiction over Defendants would not offend traditional notions of fair play and

 substantial justice. Defendants, directly and through subsidiaries or intermediaries, have

 committed and continue to commit acts of infringement in this District by, among other

 things, offering to sell and selling products and/or services that infringe the asserted patents.

         8.      This Court has personal jurisdiction over Defendants in this action because,

 among other reasons, Defendants have committed acts within the Eastern District of Texas

 giving rise to this action and have established minimum contacts with the forum state of

 Texas. Defendants directly and/or through subsidiaries, parents, or intermediaries

 (including distributors, retailers, and others), have committed and continue to commit acts

 of infringement in this District by, among other things, making, using, importing, offering

 for sale, and/or selling products and/or services that infringe the patents-in-suit. Defendants

 have, in prior cases, acknowledged the propriety of jurisdiction of this Court, such as in

 Civil Action No. 2:16-cv-1295 (E.D. Tex. November 23, 2016) and in Civil Action No.

 2:16-cv-1302 (E.D. Tex. November 24, 2016). Thus, Defendants purposefully availed

 themselves of the benefits of doing business in the State of Texas and the exercise of

 jurisdiction over Defendants would not offend traditional notions of fair play and

 substantial justice. Infinera is registered to do business in the State of Texas and has

 appointed Corporation Service Company DBA CSC-Lawyers INCO, 211 E. 7th Street,

 Suite 620, Austin, TX 78701 as its agent for service of process. The Coriant Defendants

 are registered to do business in the State of Texas, and have appointed National Registered

 Agents, Inc., at 1999 Bryan St., Ste. 900, Dallas, TX 75201, as their agent for service of

 process.




                                                3
Case 2:19-cv-00257-JRG Document 1 Filed 07/29/19 Page 4 of 19 PageID #: 4



         9.      Venue is proper in this District under 28 U.S.C. §§ 1391 (b)-(c) and 1400(b)

 because Defendants are subject to personal jurisdiction in this District, have transacted

 business in this District and have committed acts of patent infringement in this District.

 Furthermore, in prior cases brought in this District, Defendants have not challenged the

 propriety of venue in this District. See, e.g., Civil Action No. 2:16-cv-1295 (E.D. Tex.

 November 23, 2016), in Civil Action No. 2:16-cv-1302 (E.D. Tex. November 24, 2016),

 Civil Action No. 2:18-cv-206 (E.D. Tex. May 15, 2018). During times at which

 infringement alleged in this complaint occurred, Defendants have maintained one or more

 regular and established places of business in this District, including at 4100 Midway Road,

 Suite 1120, Carrollton, TX 75007

                                  COUNT I
                    INFRINGEMENT OF U.S. PATENT NO. 6,665,500

         10.     Plaintiff realleges and incorporates by reference the foregoing paragraphs,

 as if fully set forth herein.

         11.     In the early 2000s, Oyster Optics, Inc., a research, development, and

 engineering company, was focused upon innovation in government, commercial, security,

 and broad-band applications of leading edge fiber optics technology. Mr. Peter (“Rocky”)

 Snawerdt was at Oyster Optics, Inc. when he invented the subject matter of U.S. Patent

 Nos. 6,665,500 (“the ’500 Patent”).

         12.     Oyster is the owner by assignment of the ’500 Patent entitled “Dual-Mode

 Fiber Optic Telecommunications System and Method.” The ’500 Patent was duly and

 legally issued by the United States Patent and Trademark Office on December 16, 2003. A

 true and correct copy of the ’500 Patent is included as Exhibit A.




                                              4
Case 2:19-cv-00257-JRG Document 1 Filed 07/29/19 Page 5 of 19 PageID #: 5



        13.     On information and belief, Infinera has offered for sale, sold and/or

 imported into the United States Infinera products and services that infringe the ’500 patent,

 and continues to do so.

        14.     On information and belief, Defendants make, use, offer for sale and/or sell

 in the United States the products and services that infringe various claims of the ’500 Patent,

 and continue to do so. These products include, without limitation, products utilizing

 Infinera’s “Infinite Capacity Engine” (“ICE”). According to Infinera, ICE is a “family of

 optical engines [that deliver] cloud scale capacity for Infinera Intelligent Transport

 Networks,” ICE Version 4 (“ICE 4”) was first introduced in 2016, and ICE version 5 (“ICE

 5”) was announced in 2018. According to Infinera, ICE 4 “powers a broad range of Infinera

 products from the compact, disaggregated Cloud Xpress 2 and XT-Series Meshponders to

 the DTN-X XTC family, serving a wide variety of metro, long haul, and subsea

 applications.” On information and belief, the ICE 4 and ICE 5 drive Infinera’s DTN, DTN-

 X, DTN-X-XTC, FlexILS, and Cloud Xpress platforms. The infringing products also

 include, without limitation, the Coriant and Infinera Groove G30 DCI Platform. The

 exemplary products utilizing ICE 4 and ICE 5 and the Groove G30 named in this paragraph

 shall be referred to collectively hereinafter as the “Accused Instrumentalities.”

        15.     On information and belief, Defendants have directly infringed and continue

 to infringe the ’500 Patent, for example, by making, selling, offering for sale, and/or

 importing the Accused Instrumentalities, and through their own use and testing of the

 Accused Instrumentalities, which constitute the optical data transmitter of Claim 1 of

 the ’500 Patent comprising a laser; a phase modulator for phase modulating light from the

 light source; and a controller having an input for receiving an electronic data stream, the




                                               5
Case 2:19-cv-00257-JRG Document 1 Filed 07/29/19 Page 6 of 19 PageID #: 6



 controller in a first mode controlling the phase modulator so as to create phase-modulated

 optical signals in the light from the laser as a function of the electronic data stream and the

 controller in a second alternate mode amplitude-modulating the light from the laser as a

 function of the electronic data stream, the first mode and the second mode occurring at

 different times.      Upon information and belief, Defendants use the Accused

 Instrumentalities, which are infringing systems, for their own internal non-testing business

 purposes, while testing the Accused Instrumentalities, and while providing technical

 support and repair services for the Accused Instrumentalities to Defendants’ customers.

        16.     On information and belief, Defendants knew of the ’500 Patent and knew

 of their infringement, including by way of this lawsuit. By the time of trial, Defendants

 will have known and intended (since receiving such notice) that their continued actions

 would actively induce and contribute to the infringement of the claims of the ’500 Patent.

        17.     On information and belief, use of the Accused Instrumentalities in their

 ordinary and customary fashion results in infringement of the claims of the ’500 Patent.

        18.     Defendants’ affirmative acts of making, using, selling, offering for sale,

 and/or importing the Accused Instrumentalities have induced and continue to induce users

 of the Accused Instrumentalities to use the Accused Instrumentalities in their normal and

 customary way to infringe the claims of the ’500 Patent, knowing that when the Accused

 Instrumentalities are used in their ordinary and customary manner, such systems constitute

 on optical data transmitter comprising: a laser; a phase modulator for phase modulating

 light from the light source; and a controller having an input for receiving an electronic data

 stream, the controller in a first mode controlling the phase modulator so as to create phase-

 modulated optical signals in the light from the laser as a function of the electronic data




                                               6
Case 2:19-cv-00257-JRG Document 1 Filed 07/29/19 Page 7 of 19 PageID #: 7



 stream and the controller in a second alternate mode amplitude-modulating the light from

 the laser as a function of the electronic data stream, the first mode and the second mode

 occurring at different times. Defendants also induce their customers to use the Accused

 Instrumentalities to infringe other claims of the ’500 Patent. Defendants specifically

 intended and were aware that the normal and customary use of the Accused

 Instrumentalities on compatible systems would infringe the ’500 Patent. Defendants

 performed the acts that constitute induced infringement, and would induce actual

 infringement, with the knowledge of the ’500 Patent and with the knowledge, or willful

 blindness to the probability, that the induced acts would constitute infringement. On

 information and belief, Defendants engaged in such inducement to promote the sales of the

 Accused Instrumentalities, e.g., through Defendants’ user manuals, product support,

 marketing materials, demonstrations, installation support, and training materials to actively

 induce the users of the accused products to infringe the ’500 Patent. Accordingly,

 Defendants have induced and continue to induce end users of the accused products to use

 the accused products in their ordinary and customary way with compatible systems to make

 and/or use systems infringing the ’500 Patent, knowing that such use of the Accused

 Instrumentalities with compatible systems will result in infringement of the ’500 Patent.

 Accordingly, Defendants have been (since at least as of filing of the original complaint),

 and currently are, inducing infringement of the ’500 Patent, in violation of 35 U.S.C. §

 271(b).

           19.   Defendants have also infringed, and continue to infringe, claims of the ’500

 patent by offering to commercially distribute, commercially distributing, making, and/or

 importing the Accused Instrumentalities, which are used in practicing the process, or using




                                              7
Case 2:19-cv-00257-JRG Document 1 Filed 07/29/19 Page 8 of 19 PageID #: 8



 the systems, of the ’500 patent, and constitute a material part of the invention. Defendants

 know the components in the Accused Instrumentalities to be especially made or especially

 adapted for use in infringement of the ’500 patent, not a staple article, and not a commodity

 of commerce suitable for substantial noninfringing use. For example, the ordinary way of

 using the Accused Instrumentalities infringes the patent claims, and as such, is especially

 adapted for use in infringement. Accordingly, Defendants have been, and currently are,

 contributorily infringing the ‘500 patent, in violation of 35 U.S.C. § 271(c).

        20.     The Accused Instrumentalities include “[a]n optical data transmitter:”




                                              8
Case 2:19-cv-00257-JRG Document 1 Filed 07/29/19 Page 9 of 19 PageID #: 9



 https://www.infinera.com/wp-content/uploads/2016/03/Infinera-BR_Infinite-Capacity-

 Engine.pdf.




 Coriant Groove G30 DCI Platform Data Sheet at 1.




 Implementation Agreement for CFP2-Analogue Coherent Optics Module, OIF-CFP2-

 ACO-01.0, at 14.

        21.    The Accused Instrumentalities include “a laser:”


                                            9
Case 2:19-cv-00257-JRG Document 1 Filed 07/29/19 Page 10 of 19 PageID #: 10




  https://www.infinera.com/wp-content/uploads/2016/03/Infinera-BR_Infinite-Capacity-

  Engine.pdf.




  Coriant Groove G30 DCI Platform Data Sheet at 4.




  Implementation Agreement for CFP2-Analogue Coherent Optics Module, OIF-CFP2-

  ACO-01.0, at 14.

         22.    The Accused Instrumentalities include “a phase modulator for phase

  modulating light from the light source.” For example, the Accused Instrumentalities use

  BPSK and/or QPSK phase modulation.




                                            10
Case 2:19-cv-00257-JRG Document 1 Filed 07/29/19 Page 11 of 19 PageID #: 11




  https://www.infinera.com/wp-content/uploads/2016/03/Infinera-BR_Infinite-Capacity-

  Engine.pdf.




  Coriant Groove G30 DCI Platform Data Sheet at 2.




                                           11
Case 2:19-cv-00257-JRG Document 1 Filed 07/29/19 Page 12 of 19 PageID #: 12



         23.     The Accused Instrumentalities further include “a controller having an input

  for receiving electronic data”:




  https://www.infinera.com/wp-content/uploads/2016/03/Infinera-BR_Infinite-Capacity-

  Engine.pdf.




                                             12
Case 2:19-cv-00257-JRG Document 1 Filed 07/29/19 Page 13 of 19 PageID #: 13




  Implementation Agreement for CFP2-Analogue Coherent Optics Module, OIF-CFP2-

  ACO-01.0, at 14.

         24.     The Accused Instrumentalities further include “the controller in a first mode

  controlling the phase modulator so as to create phase-modulated optical signals in the light

  from the laser as a function of the electronic data stream”:




                                               13
Case 2:19-cv-00257-JRG Document 1 Filed 07/29/19 Page 14 of 19 PageID #: 14




  https://www.infinera.com/wp-content/uploads/2016/03/Infinera-BR_Infinite-Capacity-

  Engine.pdf.




                                           14
Case 2:19-cv-00257-JRG Document 1 Filed 07/29/19 Page 15 of 19 PageID #: 15




  Coriant Groove G30 DCI Platform Data Sheet at 2.

         19.      The Accused Instrumentalities further include “the controller in a second

  alternate mode amplitude-modulating the light from the laser as a function of the electronic

  data stream”:




                                              15
Case 2:19-cv-00257-JRG Document 1 Filed 07/29/19 Page 16 of 19 PageID #: 16




  https://www.infinera.com/wp-content/uploads/2016/03/Infinera-BR_Infinite-Capacity-

  Engine.pdf.




  Coriant Groove G30 DCI Platform Data Sheet at 2.

         20.    The Accused Instrumentalities further include “the first mode and the

  second mode occurring at different times.” For example, the Accused Instrumentalities

  transmit using PSK or QAM on a given wavelength at different times:




                                           16
Case 2:19-cv-00257-JRG Document 1 Filed 07/29/19 Page 17 of 19 PageID #: 17




  https://www.infinera.com/wp-content/uploads/2016/03/Infinera-BR_Infinite-Capacity-

  Engine.pdf.




  Coriant Groove G30 DCI Platform Data Sheet at 2.

         19.     Defendants also infringe other claims of the ’500 Patent, directly and

  through inducing infringement and contributory infringement.

         20.     By making, using, offering for sale, selling and/or importing into the United

  States the Accused Instrumentalities, and touting the benefits of using the Accused

  Instrumentalities’ accused features, Defendants have injured Oyster and are liable to Oyster

  for infringement of the ’500 Patent pursuant to 35 U.S.C. § 271.


                                              17
Case 2:19-cv-00257-JRG Document 1 Filed 07/29/19 Page 18 of 19 PageID #: 18



         21.     As a result of Defendants’ infringement of the ’500 Patent, Plaintiff Oyster

  is entitled to monetary damages in an amount adequate to compensate for Defendants’

  infringement, but in no event less than a reasonable royalty for the use made of the

  invention by Defendants, together with interest and costs as fixed by the Court.

                                  PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Oyster respectfully requests that this Court enter:

         a.      A judgment in favor of Plaintiff that Defendants have infringed, either

  literally and/or under the doctrine of equivalents the ’500 Patent;

         b.      A permanent injunction prohibiting Defendants from further acts of

  infringement of the ’500 Patent;

         c.      A judgment and order requiring Defendants to pay Plaintiff its damages,

  costs, expenses, and prejudgment and post-judgment interest for its infringement of the

  asserted patents, as provided under 35 U.S.C. § 284;

         d.      A judgment and order requiring Defendants to provide an accounting and

  to pay supplemental damages to Oyster, including without limitation, prejudgment and

  post-judgment interest;

         e.      A judgment and order finding that this is an exceptional case within the

  meaning of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees against

  Defendants; and

         f.      Any and all other relief as the Court may deem appropriate and just under

  the circumstances.




                                               18
Case 2:19-cv-00257-JRG Document 1 Filed 07/29/19 Page 19 of 19 PageID #: 19



                                DEMAND FOR JURY TRIAL

          Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by

  jury of any issues so triable by right.

   Dated: July 29, 2019                             Respectfully submitted,


                                                    /s/ Reza Mirzaie
                                                    Marc A. Fenster (CA SBN 181067)
                                                    Reza Mirzaie (CA SBN 246953)
                                                    Paul Kroeger (CA SBN 229074)
                                                    Neil Rubin (CA SBN 250761)
                                                    RUSS AUGUST & KABAT
                                                    12424 Wilshire Boulevard, 12th Floor
                                                    Los Angeles, CA 90025
                                                    (310) 826-7474
                                                    mfenster@raklaw.com
                                                    rmirzaie@raklaw.com
                                                    pkroeger@raklaw.com
                                                    nrubin@raklaw.com


                                                    Attorneys for Plaintiff Oyster Optics, LLC




                                               19
